SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

348
KA 12-01481
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, VALENTINO, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

CURTIS A. WRIGHT, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


LEANNE LAPP, PUBLIC DEFENDER, CANANDAIGUA (BRIAN SHIFFRIN OF COUNSEL),
FOR DEFENDANT-APPELLANT.

R. MICHAEL TANTILLO, DISTRICT ATTORNEY, CANANDAIGUA (JEFFREY L. TAYLOR
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Ontario County Court (Frederick G.
Reed, A.J.), rendered July 21, 2010. The judgment convicted
defendant, upon a jury verdict, of criminal possession of a controlled
substance in the fourth degree, assault in the second degree (two
counts), resisting arrest and escape in the third degree.

     It is hereby ORDERED that said appeal from the judgment insofar
as it imposed sentence is unanimously dismissed and the judgment is
affirmed.

     Memorandum: On appeal from a judgment convicting him upon a jury
verdict of, inter alia, criminal possession of a controlled substance
in the fourth degree (Penal Law § 220.09 [1]) and two counts of
assault in the second degree (§ 120.05 [3]), defendant contends that
County Court erred in denying his challenge for cause to a prospective
juror who, according to defendant, expressed a bias in favor of police
officers. We reject that contention. “A challenge for cause is an
objection to a prospective juror and may be made only on the ground
that . . . [h]e has a state of mind that is likely to preclude him
from rendering an impartial verdict based upon the evidence adduced at
trial” (CPL 270.20 [1] [b]). Only statements that “cast serious doubt
on [a prospective juror’s] ability to render an impartial verdict”
trigger a court’s obligation to obtain an unequivocal assurance from
the prospective juror that he or she can render an impartial verdict
(People v Arnold, 96 NY2d 358, 363). Here, the prospective juror was
an emergency medical technician who dealt with police officers when
responding to service calls. During voir dire, the prospective juror
stated that he “usually go[es] with what the officer said” when trying
to sort out the facts at the scene of an accident or injury. In our
view, that statement did not demonstrate a state of mind “likely” to
preclude impartiality (CPL 270.20 [1] [b]), nor did it cast “serious”
                                 -2-                           348
                                                         KA 12-01481

doubt on the prospective juror’s ability to render an impartial
verdict (Arnold, 96 NY2d at 363).

     In any event, in responding to follow-up questions from the
prosecutor, the prospective juror gave an “unequivocal assurance that
[he could] set aside any bias and render an impartial verdict based on
the evidence” (People v Johnson, 94 NY2d 600, 614; see People v
Chambers, 97 NY2d 417, 419). The prospective juror stated that he
understood that police officers “are human” and thus “can be mistaken”
or “lie,” and that he could “evaluate the testimony [of police
officers] to determine whether they are mistaken or lying” (see People
v Castrechino, 24 AD3d 1267, 1268, lv denied 6 NY3d 810; People v
Chatman, 281 AD2d 964, 965, lv denied 96 NY2d 899). We thus conclude
that the court properly denied defendant’s challenge for cause to the
prospective juror.

     Defendant further contends that the evidence is legally
insufficient to establish that he assaulted the police officers
because the People failed to establish that the police officers
lawfully stopped his motor vehicle, and thus failed to establish that
they were “performing a lawful duty” when they were injured (Penal Law
§ 120.05 [3]). We reject that contention. When viewed in the light
most favorable to the People (see People v Contes, 60 NY2d 620, 621),
we conclude that the evidence is legally sufficient to establish that
defendant was observed by the police officers making at least one
traffic infraction, which justified the stop (see People v Pealer, 89
AD3d 1504, 1506, affd ___ NY3d ___ [Feb. 19, 2013]; People v Robinson,
97 NY2d 341, 349). The People thus established that the police
officers were performing a lawful duty when they were injured.

     We have reviewed defendant’s remaining contentions and conclude
that they are without merit.




Entered:   March 22, 2013                       Frances E. Cafarell
                                                Clerk of the Court